Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is entered into as of June
10th, 2009 by and between OXiGENE, Inc., a Delaware corporation (“OXiGENE”), and
Peter Langecker (the “Executive”).
W I T N E S S E T H :
     WHEREAS, OXiGENE and Executive desire to enter into an employment agreement
relating to the position of OXiGENE’s Executive Vice President and Chief
Development Officer.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, OXiGENE and Executive
hereby agree as follows:
     1. Employment
     Executive shall serve in the capacity of Executive Vice President and Chief
Development Officer, and shall have the duties, responsibilities and authority
assigned to Executive by OXiGENE’s Chief Executive Officer to whom he shall
report.
     Executive, so long as he is employed hereunder, (i) shall devote
substantially all of his full professional time and attention to the services
required of him as an employee of OXiGENE, except as otherwise agreed and except
as permitted in accordance with paid vacation time subject to OXiGENE’s existing
vacation policy, and subject to OXiGENE’s existing policies pertaining to
reasonable periods of absence due to sickness, personal injury or other
disability, (ii) shall use his best efforts to promote the interests of OXiGENE,
and (iii) shall discharge his responsibilities in a diligent and faithful
manner, consistent with sound business practices. Notwithstanding the above,
Executive may continue to serve as a consultant/advisor for the entities listed
on Exhibit A provided that such service does not create any conflicts, ethical
or otherwise, with Executive’s responsibilities to OXiGENE and further provided
that Executive’s time commitments do not unreasonably interfere with his
fulfillment of his responsibilities hereunder, as determined by OXiGENE.
     2. Term
     The term of Executive’s employment under this Agreement shall commence at a
date mutually agreed upon by the parties, in any case not later than June 30,
2009, and shall continue until terminated by either party in accordance with
Section 6 hereof (the “Employment Term”).
     3. Base Salary; Stock Options, Sign-on Bonus
     3.1 During the Employment Term, Executive initially shall be paid an annual
base salary in the amount of $350,000 (such amount as adjusted, from time to
time, the

 



--------------------------------------------------------------------------------



 



“Base Salary”), payable in biweekly (26) installments in accordance with
OXiGENE’s payroll schedule from time to time in effect. The Base Salary will be
subject to review annually or on such periodic basis (not to exceed annually) as
OXiGENE reviews the compensation of OXiGENE’s other senior executives and may be
adjusted upwards in the sole discretion of the Board of Directors of OXiGENE
(the “Board”) or its designee. Executive will be eligible during each year of
the Employment Term for consideration for an annual bonus (the “Annual Bonus”)
equal to up to forty percent (40%) of his then-current Base Salary, based upon
OXiGENE’s assessment of the performance of Executive and OXiGENE at the sole
discretion of OXiGENE, to be paid prior to March 15th of the year following the
year in which the Annual Bonus is earned. The Annual Bonus is based on the
achievement of individual and Company written goals established on an annual
basis and on overall Company performance. Executive shall be eligible for a
pro-rated Annual Bonus for 2009. The Board may in its discretion award Executive
a more generous bonus.
     3.2 OXiGENE shall grant to Executive, subject to approval by the
Compensation Committee of the Board, options to purchase two hundred fifty
thousand (250,000) shares of OXiGENE’s common stock at an exercise price equal
to the fair market value of such stock on the date of grant pursuant to and in
accordance with the terms of OXiGENE’s 2005 Stock Plan (the “Stock Plan”) and
OXiGENE’s standard form of option agreement within 60 days of Executive’s first
day of employment. To the extent allowed by law, the options shall be treated as
incentive options. The options shall vest in four equal annual increments over
the four (4) year period measured from the date of grant of such options, with
vesting to begin on the one (1) year anniversary of the grant date. In addition,
Executive shall be eligible to receive stock option grants, stock bonuses,
restricted stock grants or other equity compensation awards granted to Executive
from time to time by the Board in its sole discretion and to participate in any
equity compensation plan that may be established by OXiGENE for Executive or its
executive team generally.
     3.3 Executive shall earn a signing bonus (the “Commencement Bonus”) in the
amount of seventy thousand dollars ($70,000), payable on the first payroll date
following Executive’s first day of employment. If Executive’s employment
hereunder is terminated either by OXiGENE for Cause or voluntarily by Executive
in the absence of a Good Reason (as defined in Section 6.6) within one (1) year
of the Commencement Date, Executive will promptly repay a portion of the
Commencement Bonus equal to the amount of the Commencement Bonus, net of
applicable taxes and deductions, multiplied by a fraction, the numerator of
which equals the number of days from the effective date of such termination to
the first anniversary of the Commencement Date and the denominator of which will
be 365.

  4.   Benefits        Executive shall be entitled to participate in employee
benefit plans and arrangements made available by OXiGENE generally to OXiGENE
employees of comparable title or responsibilities during the Employment Term.

 



--------------------------------------------------------------------------------



 



     5. Business Expenses
     5.1 Executive shall be entitled to receive an American Express Corporate
Card (or other card should OXiGENE change to another card issuer), for business
related expenses and prompt reimbursement will be made for all reasonable and
customary expenses incurred by him in performing services hereunder during the
Employment Term; provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by OXiGENE.
     6. Termination
     6.1 Executive may resign from employment with OXiGENE upon written notice
to OXiGENE.
     6.2 If Executive’s employment is terminated by OXiGENE other than for Cause
(as defined below) or Executive’s disability, then OXiGENE shall provide to
Executive the following termination compensation:

  (a)   payments equal to Executive’s then-current Base Salary for a period of
twelve (12) months, payable on OXiGENE’s normal paydays.     (b)   a payment
equal to the portion of the Executive’s Base Salary that has accrued prior to
any termination of the Executive’s employment with OXiGENE that has not yet been
paid;     (c)   to the extent required by law and OXiGENE’s policy, an amount
equal to the value of the Executive’s accrued but unused vacation days;     (d)
  the amount of any expenses properly incurred by the Executive on behalf of
OXiGENE prior to any termination and not yet reimbursed;     (e)   the Annual
Bonus related to the most recently completed calendar year, if not already paid,
and     (f)   should Executive timely elect and be eligible for COBRA coverage,
payment of Executive’s COBRA premiums for the Executive and the Executive’s
immediate family’s medical and dental insurance coverage for a period of twelve
(12) months; provided, that OXiGENE shall have no obligation to provide such
coverage if Executive becomes eligible for medical and dental coverage with
another employer. Executive shall give prompt written notice to the Company on
attaining such eligibility.

 



--------------------------------------------------------------------------------



 



     Such payments described in Sections 6.2 (b), (c) and (e), shall be payable
upon Executive’s last day of employment, or as otherwise allowable by law; such
payments described in Section (d) shall be payable upon Executive’s last day of
employment, or on the earliest practicable date after Executive provides proof
of the expenses and the business purpose thereof. Such payments described in
Sections 6.2(a) and (f), unless otherwise required by law, shall be paid or
commence to be paid within ninety (90) days of Executive’s termination of
employment provided Executive has delivered to OXiGENE and has not thereafter
revoked a general release within forty-five (45) days of Executive’s termination
of employment.
     6.3 If, following any Change in Control (as such term is defined below) and
prior to the expiration of one (1) year from the date of such Change in Control,
(1) Executive’s employment is terminated (other than for Cause or the
Executive’s disability) or (2) in the event of a termination with Good Reason,
then

  (a)   Executive shall receive, within sixty (60) days after Executive’s
termination of employment:

  (i)   A lump sum payment of an amount equal to twelve (12) months of
Executive’s then current Base Salary; and     (ii)   the termination
compensation described in Sections 6.2(b), (c), (d), (e) and (f) above, payable
as described, and subject to the conditions set forth in Section 6.2, above.

  (b)   All stock options, stock appreciation rights, restricted stock, and
other incentive compensation granted to the Executive by OXiGENE shall vest and
be immediately exercisable. Executive may exercise all such vested options and
rights, and shall receive payments and distributions accordingly

“Change in Control” shall mean the occurrence of any of the following events:

  (i)   Ownership. Any “Person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of OXiGENE representing more than fifty percent (50%)
of the total voting power represented by OXiGENE’s then outstanding voting
securities (excluding for this purpose any such voting securities held by
OXiGENE or its affiliates or by any employee benefit plan of OXiGENE) pursuant
to a transaction or a series of related transaction which the Board of Directors
does not approve; or     (ii)   Merger/Sale of Assets. (A) A merger or
consolidation of OXiGENE whether or not approved by the Board of Directors,
other than a merger or consolidation which would result in the

 



--------------------------------------------------------------------------------



 



      voting securities of OXiGENE outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or the parent of such
corporation) at least 50% of the total voting power represented by the voting
securities of OXiGENE or such surviving entity or parent of such corporation, as
the case may be, outstanding immediately after such merger or consolidation; or
(B) the stockholders of OXiGENE approve an agreement for the sale or disposition
by OXiGENE of all or substantially all of OXiGENE’s assets; or     (iii)  
Change in Board Composition. A change in the composition of the Board of
Directors, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of OXiGENE as of the date of this Agreement, or (B) are
elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to OXiGENE).

For purposes of this Agreement, a Change in Control must also meet the
requirements of a “Change in Control Event” within the meaning of
Section 409A(a)(2)(A)(v) of the Code and Treasury
Regulation Section 1.409A-3(i)(5).
     6.4 Except as otherwise set forth in this Section 6 or as required by
applicable law, all obligations of OXiGENE under this Agreement shall cease if,
during the Employment Term, OXiGENE terminates Executive for Cause or Executive
resigns for other than Good Reason. Upon such termination, Executive shall be
entitled to receive only the termination compensation described under
Sections 6.2(b), (c), (d) and (e).
     6.5 For the purposes of this Agreement, the term “Cause” shall mean any of
the following:

  (a)   Executive’s substantial failure to perform any of his duties hereunder
or to follow reasonable, lawful directions of the Board or any officer to whom
Executive reports;     (b)   Executive’s willful misconduct or willful
malfeasance in connection with his employment;     (c)   Executive’s conviction
of, or plea of nolo contendere to, any crime constituting a felony under the
laws of the United States or any state thereof, or any other crime involving
moral turpitude;

 



--------------------------------------------------------------------------------



 



  (d)   Executive’s material breach of any provision of this Agreement,
OXiGENE’s bylaws or any other agreement with OXiGENE; or     (e)   Executive’s
engaging in misconduct that causes significant injury to OXiGENE, financial or
otherwise, or to its reputation; or     (f)   any act, omission or circumstance
constituting cause under the law governing this Agreement.

If Cause arises under Section 6.5(a), (b), (d), (e), or (f), Executive shall be
given a minimum period of thirty (30) days to reasonably cure such Cause (if
reasonably subject to cure).
     6.6 For the purposes of this Agreement, “Good Reason” shall mean:
(i) without the Executive’s express written consent, any material reduction in
Executive’s title, or responsibilities compared to those prior to a Change in
Control (as such term is defined in Section 6.3); (ii) relocation of more than
60 miles; (iii) without the Executive’s express written consent, a material
reduction by OXiGENE in the Executive’s total compensation as in effect on the
date hereof or as the same may be increased from time to time, provided that it
shall not be deemed a material reduction if (a) the amount of Executive’s Annual
Bonus is less than the amount of any previously awarded Annual Bonuses or (b) a
benefit is amended and such amendment affects all eligible executive
participants; or (iv) OXiGENE breaches a material term of this Agreement and
such breach has remained uncured for a minimum of thirty (30) days after
Executive has notified OXiGENE of breach. To be effective, such notice must be
in writing and set forth the specific alleged Good Reason for termination and
the factual basis supporting the alleged Good Reason. For purposes of this
Agreement, Good Reason must also meet the requirements for a good reason
termination in accordance with Treasury Regulation §1.409A-1(n)(2), and any
successor statute, regulation and guidance thereto.
     6.7 The foregoing payments upon Executive’s termination shall constitute
the exclusive payments due Executive upon termination of his employment with
OXiGENE under this Agreement or otherwise, provided, however that except as
stated above, such payments shall have no effect on any benefits which may be
payable to Executive under any plan of OXiGENE which provides benefits after
termination of employment.
     7 Taxes.
     Any amounts or benefits payable or provided to Executive hereunder shall be
paid or provided to Executive subject to all applicable taxes required to be
withheld by OXiGENE pursuant to relevant federal, state and/or local law.
Executive shall be solely responsible for all taxes imposed on Executive by
reason of his receipt of any amounts of compensation or benefits payable
hereunder and OXiGENE makes no representation, warranty or promise regarding the
tax treatment of any payment or benefit provided to Executive.
     8 Non-Competition/Non-Solicitation

 



--------------------------------------------------------------------------------



 



     8.1 While Executive is employed by OXiGENE, Executive shall not, for
himself or on behalf of any other person or entity, directly or indirectly,
whether as principal, partner, agent, independent contractor, stockholder,
employee, consultant, representative or in any other capacity, own, manage,
operate or control, be concerned or connected with, or employed by, engage in or
have a financial interest in any Restricted Business (as defined in Section 8.3)
anywhere in the world (the “Restricted Territory”) except that nothing in this
Agreement shall preclude Executive from purchasing or owning securities of any
such business if such securities are publicly traded, and provided that
Executive’s holdings do not exceed two percent (2%) of the issued and
outstanding securities of any class of securities of such Restricted Business.
     8.2 For the purposes of this Agreement, the term “Restricted Business”
shall mean any person, partnership, corporation, business organization or other
entity (or a division or business unit of any entity) whose primary business is
the research, development, manufacture, marketing or selling of products or
services that are the same as or similar to those that OXiGENE is researching,
developing, manufacturing, marketing or selling during Executive’s employment
with OXiGENE, provided that (i) after Executive’s employment with OXiGENE has
terminated, this definition shall apply only with respect to products and
services that are the same as or similar to those that OXiGENE was engaged in or
developing during the immediately prior two (2) years of Executive’s employment
with OXiGENE; (ii) nothing in this definition shall operate to prevent Executive
from working for or with respect to any subsidiary, division or affiliate (each,
a “Unit”) of an entity if that Unit is not itself a Restricted Business,
irrespective of whether another Unit of such entity constitutes a Restricted
Business (as long as Executive does not provide any services for such other
Unit); and (iii) Restricted Business will not include researching, developing,
manufacturing, marketing or selling products or services other than those
specific products (vascular disrupting agents) being researched, developed,
manufactured, marketed, or sold by or on behalf of OXiGENE when Executive’s
employment with OXiGENE terminates.
     8.3 While Executive is employed by OXiGENE, and for a period of twelve
(12) months following the termination of his employment (the “Non-Solicitation
Period”), neither Executive nor any Executive-Controlled Person (as defined
below) will, without the prior written consent of OXiGENE, directly or
indirectly solicit for employment, or make an unsolicited recommendation to any
other person that it employ or solicit for employment any person who is or was,
at any time during the one (1) year period prior to the termination date, an
officer, Executive or key employee of OXiGENE or any affiliate of OXiGENE. As
used in this Agreement, the term “Executive-Controlled Person” shall mean any
company, partnership, firm or other entity as to which Executive possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such entity, whether through the ownership of voting
securities, by contract or otherwise.
     8.4 The provisions contained in this Section 8 as to the time periods,
scope of activities, persons or entities affected, and territories restricted
shall be deemed divisible so that, if any provision contained in this Section 8
is determined to be invalid or

 



--------------------------------------------------------------------------------



 



unenforceable, such provisions shall be deemed modified so as to be valid and
enforceable to the full extent lawfully permitted.
     8.5 Executive agrees that the provisions of this Section 8 are reasonable
and necessary for the protection of OXiGENE and that they may not be adequately
enforced by an action for damages and that, in the event of a material breach
thereof by Executive or any Executive-Controlled Person, OXiGENE shall be
entitled to apply for and obtain injunctive relief in any court of competent
jurisdiction to restrain the breach or threatened breach of such violation or
otherwise to enforce specifically such provisions against such violation,
without the necessity of the posting of any bond by OXiGENE. Executive further
covenants under this Section 8, that OXiGENE shall be entitled to an accounting
and repayment of all profits, compensation, commissions, remuneration or other
benefits that Executive directly or indirectly has realized and/or may realize
as a result of, growing out of or in connection with any such violation. Such a
remedy shall, however, be cumulative and not exclusive and shall be in addition
to any injunctive relief or other legal equitable remedy to which OXiGENE is or
may be entitled
     9 Indemnification
     OXiGENE, to the extent permitted by its Articles and By Laws, shall
indemnify the Executive for all claims, losses, expenses, costs, obligations,
and liabilities of every nature whatsoever incurred by the Executive to any
third party as a result of the Executive’s acts or omissions as an employee of
OXiGENE, but excluding from such indemnification any claims, losses, expenses,
costs, obligations, or liabilities incurred by the Executive as a result of the
Executive’s bad faith, willful misconduct or gross negligence.
     10 Attorney’s Fees and Expenses
     OXiGENE and Executive agree that in the event of litigation arising out of
or relating to this Agreement, the prevailing party shall be entitled to
reimbursement from the other party to the prevailing party’s reasonable attorney
fees and expenses. Reimbursements under this Section 10 will be paid within
sixty (60) days from the date it is determined that Executive is entitled to
payment under this Section 10.
     11 Amendments
     This Agreement may not be altered, modified or amended except by a written
instrument signed by each of the parties hereto.
     12 Assignments
     Neither this Agreement nor any of the rights or obligations hereunder shall
be assigned or delegated by any party hereto without the prior written consent
of the other party; provided, however, that any payments and benefits owed to
Executive under this Agreement shall inure to the benefit of his heirs and
personal representatives.

 



--------------------------------------------------------------------------------



 



     13 Waiver
     Waiver by any party hereto of any breach or default by any other party of
any of the terms of this Agreement shall not operate as a waiver of any other
breach or default, whether similar to or different from the breach or default
waived.
     14 Severability
     In the event that any one or more of the provisions of this Agreement shall
be or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.
     15 Notices
     All notices and other communications provided for in this Agreement shall
be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by registered mail, return receipt requested, postage
prepaid, addressed as follows:
If to Executive:
If to OXiGENE:
OXiGENE, Inc.
701 Gateway Boulevard, Suite 210
South San Francisco, CA 94080
Attn: John Kollins or his successor
Or to such other address or such other person as Executive or OXiGENE shall
designate in writing in accordance with this Section 15, except that notices
regarding changes in notices shall be effective only upon receipt.
     16 Headings
     Headings to Sections in this Agreement are for the convenience of the
parties only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Agreement.
     17 Governing Law; Venue; Jury Waiver
     This Agreement shall be governed by the laws of the Commonwealth of
Massachusetts without reference to the principles of conflict of laws. Each of
the parties hereto consents to the jurisdiction of the federal and state courts
of the Commonwealth of Massachusetts in connection with any claim or controversy
arising out of or connected with this Agreement, and said courts shall be the
exclusive fora for the resolution of any

 



--------------------------------------------------------------------------------



 



such claim or controversy. Service of process in any such proceeding may be made
upon each of the parties hereto at the address of such party as determined in
accordance with Section 15 of this Agreement, subject to the applicable rules of
the court in which such action is brought. Both the Executive and OXiGENE waive
any right they may have to a trial by jury and agree that any dispute between
them arising from or relating to the Agreement or the Executive’s employment
shall be tried by a judge sitting without a jury.
     18 All Other Agreements Superseded
     Except for Executive’s Confidentiality and Inventions Agreement, which the
Executive shall sign as a condition of his employment and of the effectiveness
of this Agreement, this Agreement contains the entire agreement between
Executive and OXiGENE with respect to all matters relating to Executive’s
employment with OXiGENE and, as of the date hereof, will supersede and replace
any other agreements, written or oral, between the parties relating to the terms
or conditions of Executive’s employment with OXiGENE.
     19 Compliance with Code Section 409A
     19.1 If any of the benefits set forth in this Agreement are deferred
compensation under Section 409A of the Internal Revenue Code of 1986, as
amended, or any successor statute, regulation and guidance thereto (“Code
Section 409A”), any termination of employment triggering payment of such
benefits must constitute a “separation from service” under Code Section 409A
before distribution of such benefits can commence. For purposes of
clarification, this paragraph shall not cause any forfeiture of benefits on the
part of Executive, but shall only act as a delay until such time as a
“separation from service” occurs.
     19.2 It is intended that each installment of the payments and benefits
provided under this Agreement shall be treated as a separate “payment” for
purposes of Code Section 409A. Neither OXiGENE nor Executive shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Code Section 409A.
     19.3 Any reimbursements or direct payment of Executive’s expenses subject
to Code Section 409A shall be made no later than the end of the calendar year
following the calendar year in which such expense is incurred by the Executive.
Any reimbursement or right to direct payment of Executive’s expense in one
calendar year shall not affect the amount that may be reimbursed or paid for in
any other calendar year and a reimbursement or payment of Executive’s expense
(or right thereto) may not be exchanged or liquidated for another benefit or
payment.
     19.4 Notwithstanding any other provision of this Agreement to the contrary,
the Agreement shall be interpreted and at all times administered in a manner
that avoids the inclusion of compensation in income under Code
Section 409A(a)(1). Any provision inconsistent with Code Section 409A will be
read out of the Agreement. For purposes of clarification, this Section 19.4
shall be a rule of construction and interpretation and

 



--------------------------------------------------------------------------------



 



nothing in this Section 19.4 shall cause a forfeiture of benefits on the part of
the Executive.
     19.5 Notwithstanding any other provision of this Agreement to the contrary,
if any amount (including imputed income) to be paid to Executive pursuant to
this Agreement as a result of Executive’s termination of employment is “deferred
compensation” subject to Code Section 409A, and if Executive is a “Specified
Employee” (as defined under Code Section 409A) as of the date of Executive’s
termination of employment hereunder, then, to the extent necessary to avoid the
imposition of excise taxes or other penalties under Code Section 409A, the
payment of benefits, if any, scheduled to be paid by Company to Executive
hereunder during the first six (6) month period following the date of a
termination of employment hereunder shall not be paid until the date which is
the first business day after six (6) months have elapsed since Executive’s
termination of employment for any reason other than death. Any deferred
compensation payments delayed in accordance with the terms of this Section 19(e)
shall be paid in a lump sum after six (6) months have elapsed since Executive’s
termination of employment. Any other payments will be made according to the
timing provided for herein.
     IN WITNESS WHEREOF, OXiGENE and Executive have caused this Agreement to be
executed as of the date first above written.

         
 
  /s/ Peter Langecker    
 
 
 
Peter Langecker    
 
       
 
  OXiGENE, Inc.    

             
 
  By:   /s/ John Kollins    
 
  Name:  
 
John Kollins    
 
  Title:   CEO    

 



--------------------------------------------------------------------------------



 



     Exhibit A
ACCEPTABLE ONGOING CONSULTING/ADVISOR RELATIONSHIPS

-   InterWest Partners, including their specific portfolio companies:

  o   RadioRx (oxygen radical donors for cancer and other indications)     o  
Drais Pharmaceuticals (oxygen radical donors for cancer and other indications)  
  o   Diatos S.A. (targeted drug delivery in cancer)

-   Versant Ventures   -   Isis-Integrated Strategic, Woodside, CA, Commercial
research service, (Breast cancer focus)   -   RRD International (inactive at
this point)   -   Co-Ownership interest in 3 shell companies holding IP assigned
where Peter Langecker is inventor or co-inventor:

  o   A privately held shell company ComGenRx (incorporated in Delaware)     o  
A privately held shell company Xvasive (incorporated in Delaware)     o   A
privately held shell company Alchemyrx (incorporated in Delaware)

  §   These shell companies have assigned rights to Peter Langecker’s inventions
and original works of authorship:

  -   A method of treating a tumor in a patient comprising the use of an
effective amount of a cardiac glycoside, utilizing targeted drug delivery and
combination with other pharmaceuticals to control biodistribution and side
effects.     -   A method of treating a tumor in a patient comprising the use of
an effective amount of an estrogen receptor blocker, an aromatase inhibitor and
an insulin sensitizer.     -   A method of treating commonly observed side
effects with the use of sildenafil in a combination pill     -   A method of
preventing a common side effect with the use of paracetamol (liver injury) by
combining it with another compound (used commonly for a different indication)  
  -   A method of treating a tumor in a patient comprising the use of an
effective amount of an oxygen-carrying agent that releases free oxygen radicals
when irradiated by energy-rich radiation, magnetic filed or other means.     -  
A method for treating drug addiction (heroin, cocaine) in a patient by providing
transdermally delivered specific abuse-reducing drug on skin patches with
continuously reduced surface area.

 



--------------------------------------------------------------------------------



 



  -   A method of treating a drug addiction (heroin) in a patient comprising the
use of an effective amount of a transdermally delivered buprenorphine on skin
patches with continuously reduced surface area.

 